DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
Applicant's amendment and response filed on 9/2/2022 has been received and entered in to the case. Claims 1 and 16-17 have been canceled, claim 22 is newly added, claims 13-15 and 18-20 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 2-12 and 21-22 have been considered on the merits. All arguments have been fully considered. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 11 discloses that the keratinocytes positive for CD200, CD29 and K15 markers are recovered when they reach confluence while forming clusters. While the specification supports culturing germ cells at confluence, however, there is no disclosure of the keratinocytes positive for CD200, CD29 and K15 markers reach confluence. Furthermore, there is no disclosure of “while forming clusters”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 12 disclose the term “Green 7F medium.” It is not clear what this term intends to point out. It is not clear what kind of the medium this is. While the specification does not provide any definition for the term but it discloses the contents of the medium as “[t]he MEM medium+10% FCS+7F (called Green 7F medium) has the following composition: …” (para. 113). While the disclosure of the specification is not a definition of the term, yet it discloses an example of Green 7F medium. However, even if the example given in the specification is considered, it is still not clear what the scope of the Green 7F medium, particularly it is not clear what “7F” is. Since it is no particular definition given to the term “Green 7F medium”, thus, the metes and bounds of the term are not clearly disclosed. Therefore, the term is considered indefinite. 
Applicant is advise to replace the term “Green 7F medium” with a MEM medium supplemented with the detailed ingredient if the medium is critical. Otherwise, a generic term of “a culture medium” would obviate the claim rejection.
Claim 10 discloses “cell aggregate” in step (c). It is not clear what subject matter this term intends to point out. There is no disclosure in the prior steps of claim 10 referring “cell aggregate” if the cell aggregate is derived from the germ cells in or after step (b), or it is meant to be the hair follicles comprising the germ cells. Clarification is required. 
Claim 22 discloses that the method of claim 10 further comprises a step of separating the germ cells from the connective tissue and dermal part of the dermal papilla and culturing only the germ cells between steps (b) and (c). It is not clear if this step of culturing only the germ cells between the steps (b) and (c) requires a stand-alone step of culturing the germ cells. It is noted that the step (c) of claim 10 requires depositing cell aggregates on a 3T3 feeder support. It is not clear if the step of culturing only the germ cells under a condition forming cell aggregates or the step of forming cell aggregates is missing. Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 discloses a step of culturing germ cells in the telogen phase in the presence of an effective amount of a ROCK inhibitor for a period of time sufficient to allow differentiation of said cells into keratinocytes positive for CD200, CD29 and K15 markers. It is not clear what the term “differentiation” means in this context. The plain meaning of “differentiation” in biology is understood as a process by which immature cells become mature cells with specific functions (see NCI Dictionaries). However, it is not clear if the germ cells in the claimed invention are “differentiated” into keratinocytes positive for CD200, CD29 and K15 as these two terms (i.e. germ cells and keratinocytes positive for CD200, CD29 and K15) appear to be the same. It is understood that the germ cells are isolated from hair follicle in telogen phase, and the term “germ cells” is defined in the instant specification as the stem cells present in the “bulge” (para. 20 of PGPub), i.e. follicular stem cells. There is no particular characteristics disclosed for the “germ cells” of the instant claims, or how the germ cells are different with the keratinocytes positive for CD200, CD29 and K15 markers.
Claim 10 discloses the detailed steps of the process of claim 4, and the step (d) discloses that the germ cells are amplified at the surface of the support in the presence of a ROCK inhibitor, and step (e) discloses that the keratinocytes positive for CD200, CD29 and K15 markers are recovered. There is no step disclosing any active “differentiation” of the germ cells into the keratinocytes positive for CD200, CD29 and K15 markers.
It is known in the art that the follicular stem cells from the bulge of hair follicles at telogen phase (i.e. telogen stem cells; germ cells) would express CD29 ([Symbol font/0x62]1 integrin) and K15 according to Roh2005 (see Fig. 2). 
Inoue et al. teach that follicle-derived keratinocytes contain a distinct population of CD200+ cells in the bulge express stem-cell-associated markers including CD200 and K15 (p.848, 1st col.; Table 1). Thus, the keratinocytes isolated from hair follicles taught by Inoue et al. are considered to be “germ cells” of the instant invention.
Thus, it is reasonable to conclude that the germ cells of the claims are either the keratinocytes positive for CD200, CD29 and K15 markers or at least the germ cells contain the keratinocytes positive for CD200, CD29 and K15 markers. 
In fact, the instant specification discloses that in the “bulge”, the keratinocytes are relatively undifferentiated (para. [0018]), indicating that the germ cells are undifferentiated keratinocytes. As CD200 and K15 are known stem-cell markers, keratinocytes positive for CD200, CD29 and K15 markers would be the undifferentiated keratinocytes present in the bulge of the hair follicle, and thus, the keratinocytes positive for CD200, CD29 and K15 markers would be considered the germ cells proliferated in the culture process as claimed.
The instant specification utilizes the term “differentiation” or “differentiated” as the keratinocytes positive for CD200, CD29 and K15 markers are “differentiated” from the germ cells in the presence of ROCK inhibitor. However, as acknowledged in the claims and the specification, the germ cells are proliferated/amplified in the presence of ROCK inhibitor. Paragraph [0064] of the instant specification states that the germ cells proliferate on the support on which they have been separated from the other cell types, and this makes it possible to preserve a sufficient number of germ cells, and the cells proliferate rapidly in the presence of Y27632 up to confluence and differentiate into cells that are positive for the markers CD200, CD219 and K15. Paragraph [0118] further states that the germ cells are capable of very rapidly reaching confluence in the green 7F medium in the presence of the ROCK Y27632 inhibitor at a concentration of 10 M whereas the cells do not proliferate without addition of the ROCK inhibitor.
Based on the above discussion, there is no particular “differentiation” of germ cells (stem cells) into keratinocytes positive for CD200, CD29 and K15 markers. Rather, keratinocytes positive for CD200, CD29 and K15 markers present in the bulge of the human hair follicle would proliferate in the presence of a ROCK inhibitor.
Since the instant claims require “differentiation” of the germ cells into the keratinocytes positive for CD200, CD29 and K15 markers, the specification fails to provide sufficient written description such that the inventors had possession at the time of the filing.
Applicant is advised to delete or replace the term “differentiation” in claim 4. “amplification” or “proliferation” would replace the “differentiation”. For example, claim 4 can be “… sufficient to allow proliferation of keratinocytes positive for CD200 …”

Claims 11 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 11
Claim 11 discloses the limitation directed to the keratinocytes positive for CD200, CD29 and K15 markers are recovered when they reach confluence while forming clusters. The originally filed application (i.e. original claim 11) discloses “while forming regular clusters”, and the amendment filed on 9/21/2021 deleted the term “regular”. There is no particular support for the phrase “while forming clusters”. The instant specification defines the term “at confluence” as a cell layer having no interstice between each adherent cell cultured in monolayer on an appropriate support, such as a culture dish (para. [0069] of PGPub). Thus, the limitation of claim 11 indicates that the culture of the germ cells as a monolayer, and the germ cells would differentiate into keratinocytes positive for CD200, CD29 and K15 markers. The limitation requires that the cells reach confluence while forming clusters. There is no support for the monolayer culture of the cells to reach confluence while forming clusters. Thus, the amendment introduces new matter to the instant application.
Claim 22
The new claim 22 discloses that there is additional step of culturing only germ cells between steps (b) and (c) of claim 10. According to the instant specification, there is no sufficient support of culturing only germ cells separated from the connective tissue and dermal part of the dermal papilla as claimed.
The instant specification discloses that the region of the germ cells, called the bulge, is extracted from the connective tissue sheath and then placed in a petri dish containing a feeder layer of 3T3 fibroblasts (para. 36). Example 1 of the instant specification discloses that the bulb comprises two compartments: the dermal compartment and the matrix cells, and then the epithelial part is separated from the dermal part using perfusion needles, and only the epithelial part is cultured (paras. 107-108). Paragraph [0104] discloses that the germ cell region, called the bulge, is extracted from the connective tissue sheath and then placed in a petri dish containing 3T3 cells. This disclosure is different in the scope of claim 22 which encompasses isolated germ cells cultured without any other cells (i.e. only germ cell) as the epithelial part as disclosed is not the same as the germ cells of the claims. There is no disclosure in the specification that the bulge comprises only the germ cells. 
Furthermore, after culturing only the germ cells, the step (c) of claim 10 is required in claim 22. That is, after culturing only the germ cells, cell aggregate is being deposited on a feeder support of 3T3 fibroblasts. There is no disclosure in the specification supporting step (c). There is no disclosure that the isolated germ cells cultured between step (b) and (c) forms cell aggregates that would be deposited on to a 3T3 feeder support. Rather, the bulge as an explant culture would be considered as cell aggregate. Thus, the limitation of claim 22 introduces new matter to the instant application.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-9, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. (US 2012/0269781; of record) in view of Roh et al. (2004, Physiol. Genomics; of record), Roh et al. (2005, J. Invest. Dermatol.; Roh2005) and Inoue et al. (2009, Laboratory Investigation; of record)
Ra et al. teach a method of inducing hair growth to form a follicle using the cultured cells of hair follicle, and a method of culturing follicular stem cells which were found to be reside in the permanent upper portion of hair follicle, so-called the bulge area (paras. 6, 9, 11, 30-31, 51). While Ra et al. do not particularly teach that the follicular stem cells being germ cells, however, the stem cells isolated from the hair follicle or the follicular stem cells derived from scalp tissue as taught by Ra et al. are germ cells of the instant invention since the term “germ cells” is defined in the instant specification as the stem cells present in the “bulge” (para. 20 of PGPub). 
Ra et al. teach the use of ROCK inhibitors such as Y27632 at the concentration of 10 [Symbol font/0x6D]M for culturing the follicular stem cells (paras. 41-45). 
Ra et al. do not teach the step of culturing germ cells in the telogen phase (claim 4). 
Roh et al. teach the process of isolating keratinocyte stem cells from a human hair follicle at telogen phase cut at the bulge region (p.208, 1st col., 1st para.). 
It would have been obvious to a person skilled in the art to utilize a human hair follicle in the telogen phase to isolate follicular stem cells of Ra et al. because one skilled in the art recognize that the follicular stem cells of Ra et al. are substantially similar, if not identical, to the keratinocyte stem cells of Roh et al. as germ cells since they are isolated from the same bulge region of the hair follicles and thus, one skilled in the art would have a motivation to use the method steps of Roh et al. in preparation of the follicular stem cells of Ra et al. with a reasonable expectation of success. 
Regarding the limitation that the culturing germ cells in the telogen phase in the presence of an effective amount of a ROCK inhibitor for a period of time sufficient to allow differentiation of the cells into keratinocytes positive for the CD200, CD29, and K15 markers (claim 4), this limitation is interpreted as the germ cells are cultured in the presence of a ROCK inhibitor to a time point, i.e. proliferating the germ cells in the presence of a ROCK inhibitor to obtain keratinocytes positive for CD200, CD29 and K15 markers.
Ra et al. teach the proliferating follicular stem cells in the presence of a ROCK inhibitor, Y27632, at about 10 M, as discussed above. However, Ra et al. do not teach that the proliferated follicular stem cells are keratinocytes positive for CD200, CD29 and K15 markers or comprise keratinocytes positive for CD200, CD29 and K15 markers.
However, it is considered that the method of Ra et al. would inherently produce the keratinocytes positive for CD200, CD29 and K15 markers as the method steps of culturing the follicular stem cells in the presence of a ROCK inhibitor to proliferate the stem cells are identical to the instant method. Furthermore, the follicular stem cells from the bulge of hair follicles at telogen phase (i.e. telogen stem cells) would express CD29 ([Symbol font/0x62]1 integrin) and K15 according to Roh2005 (see Fig. 2). Inoue et al. also teach human follicular stem cells express CD200 and K15 (see entire document). Thus, the follicular stem cells of Ra et al. in view of Roh et al. would either be CD200, CD29 and K15 positive keratinocytes or comprise keratinocytes positive for CD200, CD29 and K15 markers after the proliferation step in the presence of a ROCK inhibitor. 
Regarding claim 2 directed to the micro hair follicle capable of renewing, Ra et al. in view of Roh et al. do not particularly teach that the micro hair follicles formed by culturing germ cells of telogen phase in the presence of a ROCK inhibitor would be capable of renewing. However, the combined method of Ra et al. in view of Roh et al. is substantially similar, if not identical, to the claimed method of claim 4, it would be expected that the results obtained by the method of the combined teachings are the same as the claimed method. Thus, the resulting micro hair follicles would have the property same as that of the claimed micro hair follicles. 
Regarding claims 9 and 21, Ra et al. teach that the culturing of the follicular stem cells in the presence of the ROCK inhibitor is for at least 2 days (paras. 78 and 84) which would meet the limitation of at least 3 days (claim 21). 
Regarding claim 11, based on the above discussion, the keratinocytes positive for CD200, CD29 and K15 markers are the same as the germ cells, thus, the limitation is interpreted such that the germ cells are grown to confluence. Ra et al. do not teach culturing the follicular stem cells to confluence while forming clusters. 
However, one skilled in the art would recognize that the follicular stem cells of Ra et al. can be grown to confluence in the presence of a ROCK inhibitor, and the confluent cells would be harvested for additional proliferation (passaging) or further application. Harvesting cells at confluence is an extremely well known manipulation in cell culture art as a monolayer culture there is no more space for the cells to divide and grow. Thus, it would be obvious to a person skilled in the art to proliferate the follicular stem cells of Ra et al. in view of Roh et al. to reach confluence with a reasonable expectation of success.
Regarding “while forming clusters”, it is known in the art that single cells proliferating in a culture plate would form clusters while proliferating, and each cluster would eventually contact each other forming a monolayer in the culture, i.e. confluence. Therefore, the culturing follicular stem cells plated in a culture plate as taught by Ra et al. and proliferating in the presence of a ROCK inhibitor would inherently carry out the formation of clusters which eventually forming a confluent monolayer. Thus, it is the Examiner’s position that the process steps of Ra et al. would meet the “while forming clusters” of claim 11. Furthermore, Roh2005 teaches the formation of colonies of telogen stem cells (see Fig. 3), and the colonies of the telogen stem cells are considered the same as clusters formed during the proliferation, and over the culturing period each colony would grow bigger and contact with neighboring colonies at confluence.   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. in view of Roh et al., Roh2005 and Inoue et al. as applied to claims 2, 4-9, 11 and 21 above, and further in view of Linder et al. (US 2011/0086079; IDS ref.), Yang et al. (1993, J. Invest. Dermatol.; of record). 
Ra et al. in view of Roh et al. do not teach the follicular stem cells (i.e. germ cells) being cultured in the presence of connective tissue sheath fibroblasts and/or dermal papilla fibroblasts (claim 3). 
Linder et al. teach a method of producing hair microfollicle by co-culturing the de novo papillae with another cell population of the hair follicle (paras. 1, 10-13). Linder et al. teach that the de novo papillae is produced using dermal hair papilla fibroblasts (DPFs), and expanding the DPFs. The fibroblasts of the dermal hair papilla and connective tissue sheath are stem cell-like in character and have specific hair growth-inducing properties (para. 4). 
Yang et al. teach that follicular stem cells are located in the bulge, and during telogen/early anagen, these bulge cells may be stimulated by the dermal papilla cells to undergo transient proliferation yielding a new follicular downgrowth (p.652, 2nd col.). 
It would have been obvious to a person skilled in the art to use the dermal hair papilla fibroblasts and/or sheath fibroblasts taught by Linder et al. and Yang et al. along with the follicular stem cells of Ra et al. with a reasonable expectation of success. This is because that the follicular stem cells of Ra et al. are for producing hair follicles and the Linder et al. teach that fibroblasts of dermal hair papilla and connective tissue sheath can be co-cultured with another cell population of the hair follicle, and they have specific hair growth-inducing properties. Thus, one skilled in the art would recognize the benefit of co-culturing these cells for producing hair follicles. Furthermore, Yang et al. teach that these bulge cells (i.e. follicular stem cells) may be stimulated by the dermal papilla cells (i.e. dermal papilla fibroblasts) to undergo transient proliferation yielding a new follicular downgrowth, and thus, the follicular stem cells of Ra et al. would be stimulated to produce a micro hair follicles. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 10, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ra et al. in view of Roh et al., Roh2005 and Inoue et al. as applied to claims 2, 4-9, 11 and 21 above, and further in view of Chacon-Martinez et al. (2017, EMBO; of record) and Linder et al. (supra) 
Regarding the step (a) of claim 10, Ra et al. in view of Roh et al. teach isolating germ cells (i.e. stem cells in the bulge) in the telogen phase as discussed above. Regarding the step of isolating the hair follicle in the telogen phase from the scalp sample by microdissection (claim 22), Roh et al. teach that human hair follicles were isolated by microdissection (p.207, Materials and Methods).
Regarding the step (b) directed to separating the germ cells from the connective tissue sheath, while Ra et al. in view of Roh et al. do not particularly disclose the limitation, however, Thus, it would have been obvious to a person skilled in the art to remove the connective tissue sheath to obtain the bulge from the hair follicle since the follicular stem cells of Ra et al. or the keratinocyte stem cells of Roh et al. is located in the bulge which is covered by the sheath. 
Regarding the step (c) of claim 10, Roh et al. teach the culturing isolated keratinocyte stem cells on 3T3 fibroblast cells treated with mitomycin (p.208, 1st col.). 
It would have been obvious to a person skilled in the art to utilize the 3T3 fibroblast feeder cells treated with mitomycin as taught by Roh et al. in the method of Ra et al. in view of Roh et al. with a reasonable expectation of success. 
Regarding the cell aggregate in step (c) of claim 10, Ra et al in view of Roh et al. do not particularly teach the limitation. However, a person skilled in the art would recognize that there are two common options for culturing the follicular stem cells of Ra et al. in view of Roh et al. on the 3T3 feeder layer: i.e. either 2D or 3D method (i.e. monolayer or aggregate), and thus, it would have been obvious to a person skilled in the art to use 3D culture to deposit cell aggregates of the follicular stem cells of Ra et al. on the 3T3 feeder cell layer of Roh et al. with a reasonable expectation of success. 
Regarding the Green 7F medium in step (c) of claim 10, it is noted that there is an example of Green 7F medium disclosed as “MEM+10%FCS+F7”, and ingredients thereof (para. 113 of PGPub). It would have been obvious to a person skilled in the art to use MEM supplemented with the listed ingredients of the instant specification for culturing germ cells in the combined method of Ra et al. in view of Roh et al. This is because Roh et al. teach the culture medium is keratinocyte medium (KCM) which is based on DMEM/F12 supplemented with adenine, 10% fetal bovine serum, cholera toxin, penicillin/streptomycin, hydrocortisone, T/T3 (transferrin, triiodo-L-thyronine), insulin and EGF (p.208, 1st col., 1st para.). While Roh et al. do not teach MEM, however, MEM is a well-known alternative to DMEM or DMEM/F-12 in the cell culture art, and it is used in the keratinocyte stem cells according to Chacon-Martinez et al. (p.161, Cell culture media and reagents). 
Regarding the step (d), Ra et al. in view of Roh et al. teach the germ cells culturing in the presence of a ROCK inhibitor as discussed above. 
Regarding the step (e) of claim 10 directed to the recovering keratinocyte positive for CD200, CD29 and K15 markers, Ra et al. in view of Roh et al. do not particularly teach the limitation. 
However, it is submitted that the culturing of follicular stem cells (or keratinocyte stem cells) obtained from a bulge of a hair follicle would proliferate CD200, CD29 and K15 keratinocytes according to the instant specification in the presence of a ROCK inhibitor, Y27632 (para. 59), and the method steps of the combined teachings of Ra et al. in view of Roh et al. are identical to the claimed invention, the cells obtained from the culturing the follicular stem cells of Ra et al. in the presence of Y27632 would inherently result in the keratinocytes positive for CD200, CD29 and K15 markers. Furthermore, it is known in the art that the follicular stem cells from the bulge of hair follicles at telogen phase (i.e. telogen stem cells) would express CD29 ([Symbol font/0x62]1 integrin) and K15 according to Roh2005 (see Fig. 2). Inoue et al. also teach human follicular stem cells express CD200 and K15 (see entire document). Thus, the follicular stem cells of Ra et al. in view of Roh et al. would be CD200, CD29 and K15 positive keratinocytes. 
Regarding the step (f) of claim 10, Roh et al. teach the co-culture of keratinocyte stem cells with dermal papilla cells (Fig. 1). Furthermore, as discussed with regard to claim 3, Linder et al. teach a method of producing hair microfollicle by co-culturing the de novo papillae with another cell population of the hair follicle (paras. 1, 10-13). Linder et al. teach that the de novo papillae is produced using dermal hair papilla fibroblasts (DPFs), and expanding the DPFs. The fibroblasts of the dermal hair papilla and connective tissue sheath are stem cell-like in character and have specific hair growth-inducing properties (para. 4). Thus, it would have been obvious to a person skilled in the art to carry out a coculture in 3D culture format with dermal papilla fibroblasts with follicular stem cells of Ra et al. with a reasonable expectation of success. 
Regarding claim 12 directed to the number of keratinocytes placed in culture being 1000-4000 cells/cm2 , Ra et al. in view of Roh et al. do not particularly teach the limitation. However, the concentration/number of cells per unit area for the formation of 3D culture can be easily modified in order to obtain desired formation of 3D culture along with dermal papilla fibroblasts or connective tissue sheath fibroblasts by routine experimentation. Thus, it would have been obvious to a person skilled in the art to modify the number of cells cultured in the 3D culture, including the range of 1000-4000 cells/cm2 as claimed, in order to obtain the desired outcome of the 3D culture of follicular stem cells co-culturing with dermal papilla fibroblasts or connective tissue sheath fibroblasts with a reasonable expectation of success. 
Regarding the step of separating the germ cells from the connective tissue and dermal part of the dermal papilla and culturing only the germ cells (claim 22) between step (b) and (c) of claim 10, by isolating keratinocyte stem cells (i.e. germ cells) from the hair follicle as taught by Roh et al., the isolated cells are only keratinocyte stem cells (germ cells). 
When only the isolated stem cells are cultured as claimed in claim 22, the isolated stem cells cultured would be able to form cell aggregates in order to meet the step (c) of claim 10 directed to the cell aggregate. It is known in the art that keratinocyte stem cells or follicle stem cells can be cultured as spheroid cell clusters according to Chacon-Martinez et al. (see p.152, 2nd col., 1st full para.; Fig. 1D). Thus, it would have been obvious to a person skilled in the art that the follicle stem cells or keratinocyte stem cells isolated from the bulge at telogen phase of hair follicle taught by Ra et al. in view of Roh et al. would be cultivated to form spheroid cell clusters as taught by Chacon-Martinez et al., and the spheroids of the follicle stem cells would be further cultured on a 3T3 fibroblast support with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
112(b) rejection: claims 10 and 12
	In the response, applicant stated that the statement in the claim rejection is considered as an admission that the specification discloses the “Green 7F medium”, and thus, one skilled in the art would understand what is intended using the term “Green 7F medium”. The examiner respectfully disagrees with the applicant’s argument. The claim rejection is directed what subject matter the term “Green 7F medium” intended to point out. While the specification discloses an example of the medium, which is not a definition of the term, the example given in the specification does not provide metes and bounds of the term to determine what to include or exclude by the scope of the term. The term does not mean anything without what it is. Thus, one skilled in the art cannot determine the scope of the claimed term based on the disclosure of the instant specification. 
	Applicant alleged that persons of ordinary skill in the art once aware of the present disclosure would appreciate the metes and bounds of the invention as recited in claim 10 without undue experimentation. Applicant is reminded that undue experimentation is nothing to do with indefiniteness. The claim rejection is not directed enablement. 
	Applicant further stated that during examination claims are given their broadest reasonable construction in view of the specification as it would be interpreted by one of ordinary skill in the art. This argument is applied to the claim interpretation for art rejection. Indefiniteness is not determined based on the BRI.
	103 rejections:
Applicant argued that Ra fails to suggest or render obvious an in vitro process for preparing a micro hair follicle as the method of Ra are directed to proliferating follicular stem cells in large amounts and maintaining them in an undifferentiated state. It is acknowledged that Ra discloses a method of maintaining follicular stem cells as undifferentiated state, however, the purpose of ROCK inhibitor of the instant invention is not for differentiation of the germ cells as the claims do not particularly require the presence of ROCK inhibitor for differentiation. Rather the claimed invention is interpreted as the germ cells are proliferated in the presence of the ROCK inhibitor and then the proliferated stem cells. The instant specification supports this interpretation as stated in para. 64 (PGPub). The paragraph states that the germ cells proliferate on the support on which they have been separated from the other cell types, and this makes it possible to preserve a sufficient number of germ cells, and the cells proliferate rapidly in the presence of Y27632 up to confluence and differentiate into cells that are positive for the markers CD200, CD219 and K15. Paragraph [0118] further states that the germ cells are capable of very rapidly reaching confluence in the green 7F medium in the presence of the ROCK Y27632 inhibitor at a concentration of 10 M whereas the cells do not proliferate without addition of the rock inhibitor.
Furthermore, as discussed in the new 112(a) rejection, there is no particular step for the “differentiation” of the germ cells, or the keratinocytes positive for CD200, CD29 and K15 markers are cells differentiated from the germ cells. Rather, the instant specification discloses that there are undifferentiated keratinocytes in the bulge of the hair follicle (para. 18), and the references cited in the instant OA support that CD200 and K15 are expressed in the follicle stem cells or keratinocyte stem cells along with CD29. 
Based on the disclosure of the instant specification, it is reasonable to interpret the claims as the stem cells (germ cells) are proliferated in the presence of ROCK inhibitor and then differentiated into the desired cell types having CD200, CD29 and K15. Ra et al. teach that follicular stem cells are proliferated in the present of 5-25 M of ROCK inhibitor (e.g. Y27632) (paras. 44-45), and this is the same purpose of proliferating the germ cells in the instant claims. 
Thus, it is the Examiner’s position that contrary to the use of the term “differentiation” in the claims, there is no support in the instant specification showing that the culturing the germ cells in the presence of a ROCK inhibitor differentiates the germ cells. Rather, the germ cells comprising the keratinocytes positive for CD200, CD29 and K15 markers would be rapidly proliferated in the culture in the presence of a ROCK inhibitor. This is consistent with the role of a ROCK inhibitor taught by Ra et al.
It is noted that the claim rejections have been significantly modified from the previous claim rejections, and some additional discussion presented with regard to the claimed subject matter.

Applicant is advised to amend the claims to disclose that the germ cell region (i.e. the bulge) comprising the germ cells are cultured as an explant culture (i.e. cell aggregation) to obtain proliferated keratinocytes positive for CD200, CD29 and K15 markers as the germ cells are not isolated from the hair follicle or the bulge region of the hair follicle. Furthermore, it is the Examiner’s understanding that the keratinocytes positive for CD200, CD29 and K15 markers are not differentiated from the germ cells in the bulge of the hair follicle in the telogen phase. Rather these cells are germ cells present in the bulge region, and they are proliferated in the presence of a ROCK inhibitor, not differentiated from the germ cells.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632